13‐2172
     Citigroup Global Markets Inc. v. Abbar


 1                                UNITED STATES COURT OF APPEALS
 2
 3                                        FOR THE SECOND CIRCUIT
 4
 5                                              August Term, 2013
 6
 7
 8                         (Argued: May 16, 2014      Decided: August 1, 2014)
 9
10                                              Docket No. 13‐2172
11
12   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
13
14   CITIGROUP GLOBAL MARKETS INC.,
15
16                              Plaintiff‐Counter‐
17                              Defendant‐Appellee,
18
19                     ‐ v.‐
20
21   GHAZI ABDULLAH ABBAR, as temporary
22   administrator of the estate of Abdullah Mahmoud
23   Abbar, shall be substituted for Decedent, AJIAL
24   LEVERAGED FEEDER HOLDINGS LIMITED,
25   AMATRA LEVERAGED FEEDER HOLDINGS,
26   LIMITED, AMAVEST HOLDINGS LIMITED, GAMA
27   INVESTMENT HOLDINGS LIMITED, CHRISTINE
28   WOODHOUSE, as temporary administrator of the
29   estate of Abdullah Mahmoud Abbar, shall be
30   substituted for Decedent,
31
32                              Defendants‐Counter‐
33                              Claimants‐Appellants,
34
 1   ABDULLAH MAHMOUD ABBAR,
 2
 3                              Defendant‐Counter‐
 4                              Claimant.*
 5
 6   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
 7

 8            Before:                     JACOBS, CABRANES, and LIVINGSTON, 
 9                                        Circuit Judges.
10
11            Ghazi Abbar appeals from a judgment of the United States District Court

12   for the Southern District of New York (Stanton, J.), permanently enjoining FINRA

13   arbitration against a New York subsidiary of Citigroup, Inc.  In the absence of an

14   agreement to arbitrate, FINRA arbitration is available only to customers of

15   FINRA members.  Abbar held his investments with a foreign Citigroup entity; he

16   purchased no goods or services from the New York subsidiary; he is therefore

17   not a customer of the New York entity and cannot compel FINRA arbitration

18   against it.  We affirm. 

19                                                 WILLIAM B. ADAMS, Quinn Emanuel
20                                                 Urquhart & Sullivan, LLP, New York, New
21                                                 York (Cleland B. Welton II, Quinn Emanuel
22                                                 Urquhart & Sullivan, LLP, New York, New
23                                                 York; John G. Rich, Ross B. Intelisano, Rich,
24                                                 Intelisano & Katz, LLP, New York, New
25                                                 York, on the brief), for Appellants.


               *
                 The Clerk of Court is directed to amend the caption to conform with the
     above.

                                                     2
 1                                         SCOTT A. EDELMAN (Daniel M. Perry,
 2                                         Jed M. Schwartz, Katherine Rhodes
 3                                         Janofsky, on the brief), Milbank, Tweed,
 4                                         Hadley & McCloy LLP, New York, New
 5                                         York, for Appellees.
 6
 7                                         Jenice Malecki, Malecki Law, New York,
 8                                         New York, for amicus curiae Public
 9                                         Investors Arbitration Bar Association.
10
11                                         Brent J. McIntosh, Sullivan & Cromwell
12                                         LLP, Washington, DC, for amicus curiae
13                                         Securities Industry and Financial Markets
14                                         Association.
15
16
17   DENNIS JACOBS, Circuit Judge:
18
19         Ghazi Abbar, a Saudi businessman who managed Abbar family trusts, lost

20   $383 million invested with a United Kingdom affiliate of Citigroup, Inc.  He

21   seeks to arbitrate his grievances under the rules of the Financial Industry

22   Regulatory Authority (“FINRA”) against a New York affiliate, which is a FINRA

23   member.  The United States District Court for the Southern District of New York

24   (Stanton, J.) permanently enjoined the arbitration on the ground that Abbar is not

25   a “customer” of the New York affiliate.  

26         The Abbar family trusts were administered through two wholly‐owned

27   investment vehicles (defendants Amatra Leveraged Feeder Holdings, Limited

                                              3
 1   and Ajial Leveraged Feeder Holdings, Limited) that held the family portfolio. 

 2   Abbar pursued a risky leveraged investment by purchasing options from

 3   Citigroup Global Markets Ltd. (“Citi UK”), which is incorporated in the United

 4   Kingdom under the laws of England and Wales.  The options entitled Abbar to

 5   the value of certain assets in a fund held by Citi UK.  Some of the investment

 6   bankers who helped develop Abbar’s trading strategy, and some of the

 7   personnel who worked on the investments, were employed at another Citigroup

 8   affiliate, Citigroup Global Markets Inc. (“Citi NY”), which is incorporated under

 9   the laws of New York.  When the investments lost all value, Abbar commenced a

10   FINRA arbitration in New York against Citi NY, a FINRA member.

11         Citi NY brought an action in the Southern District of New York to enjoin

12   the arbitration, citing the FINRA Code of Arbitration Procedure for Customer

13   Disputes (“FINRA Code”), which provides that a FINRA member consents to

14   arbitration with its customers.  After a bench trial, the district court ruled that

15   Abbar, who purchased no goods or services from Citi NY and had no account

16   with it, therefore lacked the indicia of a customer.  Accordingly, the injunction

17   was issued.  We affirm.  

18             

                                                4
 1                                   BACKGROUND

 2         The following facts are drawn from the district court opinion and the

 3   undisputed portions of the parties’ pleadings and filings.

 4         In late 2005 to early 2006, Ghazi Abbar’s private banker, Mohanned Noor,

 5   left Deutsche Bank and joined Citigroup Private Bank in Geneva, bringing with

 6   him the business of the Abbar family.  In the following months, Abbar family

 7   trusts (through the defendant investment vehicles) purchased complex options

 8   in London from Citi UK.

 9         The structure of the option transactions was as follows (with some blessed

10   simplification).  Citi UK set up two “reference funds” to hold the investment

11   assets.  Abbar contributed $198 million1 to the reference funds and Citi UK

12   agreed to contribute between $300 and $900 million in “leverage” funds.2  Citi

13   UK held ownership of all the assets in the reference funds, including Abbar’s

14   contribution.  In exchange for Abbar’s contribution and certain fees, Citi UK



           1
              Abbar contributed $343 million in assets encumbered by $145 million in
     debt, a net contribution of $198 million.
           2
              The exact amount of leverage contributed by Citi UK would vary based
     on the risk level of each individual investment selected by Abbar.  The total
     leverage that could be provided was capped at $900 million.  

                                             5
 1   issued options to the Abbar family trusts that entitled them to the value of the

 2   assets held in the reference funds, less the leverage funds.  Under this

 3   arrangement, the Abbar family trusts were allowed to keep 100 percent of any

 4   upside, but had to bear the first $198 million in losses.  If the reference funds lost

 5   more than the $198 million, the additional loss was borne by Citi UK.3 

 6         While Citi UK owned the reference funds, they were managed by Abbar

 7   with oversight from New York by Citi NY.  Abbar served as the Investment

 8   Advisor and selected the funds’ investments, subject to review and approval by

 9   Citi NY.  The voting rights in the reference funds were held by Citi NY, which

10   retained the right to remove Abbar as Investment Advisor (and eventually did).

11         The work of structuring and negotiating the options was done mainly by

12   Citi NY personnel working in a Citigroup division known as the “Hybrids

13   Group.”  Such “fund derivatives” were within that division’s area of specialty,

14   whereas London traders at Citi UK typically arranged investments in different

15   financial products.  


            3
              Abbar paid an interest charge to Citi UK on any leverage funds extended
     to the reference funds.  In this sense, although Citi UK retained economic
     ownership of the reference funds, the leverage funds are comparable to a non‐
     recourse loan to Abbar.  If the value of this loan was impaired, the risk was borne
     by Citi UK, the lender.  

                                               6
 1         Providing expertise to Citigroup colleagues elsewhere was routine for Citi

 2   NY personnel.  The arrangement was desired by Abbar, who wanted his private

 3   banker Noor “to be able to walk the corridors of the entire Citigroup,” and have

 4   “access to the entirety of Citigroup”‐‐“wherever the best people were.” 

 5   Citigroup Global Mkts., Inc. v. Abbar, 943 F. Supp. 2d 404, 406 (S.D.N.Y. 2013)

 6   (“CGMI v. Abbar”). Abbar had frequent communication with the personnel at

 7   Citi NY, paid little attention to which Citigroup entity employed the people he

 8   was working with, and interacted with employees of Citigroup divisions and

 9   offices in Geneva as well as in London and New York.

10         Under the two option agreements (one with each of the defendant

11   investment vehicles), the Citigroup counterparty to the option transactions was

12   Citi UK.  The terms of the options were set forth in confirmations between Citi

13   UK and Abbar’s investment vehicles.  The transactions were recorded on Citi

14   UK’s books of account.

15         The option agreements themselves included no forum selection or

16   choice‐of‐law clause, but Citi UK and Abbar entered into an additional

17   agreement that did.  Two structuring‐services letters contained Abbar’s

18   agreement to pay Citi UK for setting up the investment, and these included

                                             7
 1   forum‐selection and choice‐of‐law clauses providing that “any disputes which

 2   may arise out of or in connection with this letter agreement” would be

 3   adjudicated in English courts under English law.   

 4         After the transactions closed in May 2006, Citi NY personnel continued to

 5   monitor the risk to Citi UK and helped prepare monthly reports on the status of

 6   the funds.  Citi NY performed due diligence on hedge‐fund assets to assess Citi

 7   UK’s leverage and exposure.  As holder of the funds’ voting rights, Citi NY had

 8   final say over investment decisions.  These services were performed by Citi NY

 9   more for the benefit of Citi UK than for Abbar.  The setup allowed Citi NY to

10   override Abbar’s decisions as Investment Advisor and, in that way, protect Citi

11   UK’s very considerable interest.

12         The interrelationship between Citi UK and Citi NY was set out in internal

13   Citigroup documents, and was formalized in powers of attorney, including one

14   that granted Citi NY authority to sign the transaction confirmations for Citi UK. 

15   Accounting adjustments reflected the value of services each affiliate performed

16   for the other. 

17         The option transactions came under stress in 2008.  Citi NY removed

18   Abbar as Investment Advisor early in 2009.  In the fall of 2009, Citi NY

                                              8
 1   employees participated in workout efforts with Abbar.  Those efforts failed, and

 2   Abbar lost his entire investment.  

 3         Abbar filed a statement of claim with FINRA in August 2011 on behalf of

 4   himself, his father (Abdullah Mahmoud Abbar), and their investment vehicles. 

 5   He requested arbitration against Citi NY. 

 6         The statement of claim, which alleged losses from the option transactions,

 7   also complained of a failed $100 million private equity loan facility extended to

 8   Abbar by Citibank Switzerland SA and the Geneva branch of Citibank NA.  The

 9   March 2007 loan supplied Abbar with funds he needed to meet capital calls on

10   his heavily‐leveraged hedge fund investments.  Pursuant to the loan agreement,

11   Abbar transferred control of $147 million worth of hedge fund investments to the

12   Swiss Citigroup entities.  The financial crisis wiped out the hedge fund

13   investments, and Abbar blamed the losses on the Swiss banks’ mismanagement

14   of the funds.  Although Citi NY personnel played no role in negotiating the loan,

15   Abbar testified that the loan facility and the option transactions were a “package

16   deal,” and that the workout discussions proposed consolidation of the two

17   transactions.  Abbar therefore claimed that Citi NY was responsible for the $147

18   million loss, and sought recovery in the FINRA arbitration.

                                              9
 1             Abbar lost $198 million on the option transactions, $147 million on the

 2   private equity loan facility, and an additional $38 million that he injected into

 3   these transactions at various points.  All told, Abbar lost $383 million.

 4             Citi NY brought this action in the Southern District of New York to enjoin

 5   the FINRA arbitration, and named as defendants Abbar, Abbar’s father, and

 6   their investment vehicles.  Because Citi NY had no written arbitration agreement

 7   with Abbar, the FINRA rules mandate arbitration only if Abbar is a “customer”

 8   of Citi NY.  Citi NY argued that Abbar was a customer of Citi UK, but not of Citi

 9   NY.    

10             Judge Stanton granted the injunction following almost two years of pre‐

11   trial motions and a nine‐day trial (with thousands of pages of documents and

12   scores of exhibits admitted in evidence).  The opinion explains how this

13   threshold question became so ramified:

14             That is because the question whether Mr. Abbar was a “customer” of [Citi
15             NY] was seen to require examining and evaluating the substance, nature,
16             and frequency of each interaction and task performed by the various
17             persons who dealt with Mr. Abbar, their contemporaneous
18             understandings of whose behalf the person was acting [for], and the extent
19             to which the person’s activities shaped or caused the transaction, in the
20             hope that such facts would coalesce into a functional concept of the
21             customer relationship capable of supporting a judicial determination.  
22              

                                                   10
 1   CGMI v. Abbar, 943 F. Supp. 2d at 407.  Consideration of all this “evidence as a

 2   whole” compelled the conclusion that Abbar was not a customer of Citi NY

 3   “because of the overwhelming significance of the execution of the transactions

 4   with [Citi UK]” and because “the planning, structuring, and other services

 5   performed by [Citi NY] in New York were ancillary and collateral to those

 6   central core transactions.”  Id. at 408.

 7         However, Judge Stanton ultimately relied on a different, more categorical

 8   holding:

 9         However, I do not rest [my] decision on those grounds which require, as
10         they have in this case, such an expenditure of time, expense and effort to
11         establish as to make a mockery of the statutory concept that whether there
12         is an agreement to arbitrate be decided by the court at the outset, and
13         promptly.  There is a better way. . . . 
14
15               The more direct, available, reliable, and predictable ground for
16         decision is . . . [that] the investor is the customer of the party with which he
17         has the account and consummates the transaction.
18
19               The entity in which the investor has his account, and from whom the
20         investor purchases his desired product, defines the legal and business
21         locus of his status as a customer, and is the core of the relationship as a
22         customer.
23
24   Id.  The district court noted that this definition of “customer” comports with the

25   ordinary meaning of the term: “one that purchases some commodity or service.” 



                                                11
 1   Id. at 409 (internal quotation marks omitted) (citing UBS Fin. Servs., Inc. v. W.

 2   Va. Univ. Hosps., Inc., 660 F.3d 643, 650 (2d Cir. 2011)).  That solution, Judge

 3   Stanton observed, is both sensible and efficient:

 4          The elements of an account and a purchase are visible to all at the outset of
 5          the dispute resolution process. Their use as a rule of decision allows ready
 6          determination of the arbitrability of disputes, and avoids the need for
 7          lengthy proceedings over whether arbitration is available.  It gives the
 8          financial community reasonable expectations with respect to the rule that
 9          will apply.  That is the ground of decision in this case, and it should be
10          applied in other such cases, with appropriate exceptions to avoid injustice. 
11
12   Id. at 410.  

13          This appeal followed. 

14

15                                      DISCUSSION

16          “Following a civil bench trial, we review a district court’s findings of fact

17   for clear error, and its conclusions of law de novo; resolutions of mixed questions

18   of fact and law are reviewed de novo to the extent that the alleged error is based

19   on the misunderstanding of a legal standard, and for clear error to the extent that

20   the alleged error is based on a factual determination.”  Diebold Found., Inc. v.

21   Comm’r, 736 F.3d 172, 182 (2d Cir. 2013). 

22

                                               12
 1         “In the absence of an agreement by the parties to submit the matter of

 2   arbitrability to the arbitrator, the question of whether or not a dispute is

 3   arbitrable is one for the court.”  Wachovia Bank, Nat’l Ass’n v. VCG Special

 4   Opportunities Master Fund, Ltd., 661 F.3d 164, 171 (2d Cir. 2011).  The

 5   arbitration rules of an industry self‐regulatory organization such as FINRA4 are

 6   interpreted like contract terms; “the organization’s arbitration provision ‘should

 7   thus be interpreted to give effect to the parties’ intent as expressed by the plain

 8   language of the provision.’”  Id. (quoting Bensadoun v. Jobe–Riat, 316 F.3d 171,

 9   176 (2d Cir. 2003)) (internal quotation marks omitted). 

10         The FINRA Code mandates that members submit to FINRA arbitration of

11   a dispute if:
12
13         •         Arbitration under the Code is either:
14                   (1) Required by a written agreement, or
15                   (2) Requested by the customer;
16
17         •         The dispute is between a customer and a member or associated
18                   person of a member; and
19


            4
              FINRA is a registered self‐regulatory organization under the Securities
     Exchange Act of 1934, see 15 U.S.C. §§ 78c(a)(26), 78s(b), and has the authority to
     regulate its securities firm members by creating and enforcing rules.  See
     Securities and Exchange Commission Release No. 34–56145, 72 Fed. Reg. 42169,
     42170 (Aug. 1, 2007). 

                                               13
 1         •     The dispute arises in connection with the business activities of the
 2               member or the associated person, except disputes involving the
 3               insurance business activities of a member that is also an insurance
 4               company.
 5
 6   FINRA Rule 12200 (emphasis added).  In short, the rule requires a FINRA

 7   member to arbitrate disputes with its “customers,” or the “customers” of its

 8   “associated persons” (who are defined as natural persons, see FINRA Rule

 9   12100(r)).  Since Citi NY is a FINRA member, see FINRA Rule 12100(o), and there

10   is no written agreement to arbitrate, the decisive issue is whether Abbar was a

11   “customer” of Citi NY.  See UBS, 660 F.3d at 648‐49 (noting that FINRA members

12   are bound to adhere to the arbitration provisions of the Code).

13         The FINRA Code does not define “customer,” except to say that a

14   “customer shall not include a broker or dealer.”  FINRA Rule 12100(i).  At the

15   outset, we can reject Abbar’s contention that, under John Hancock Life Insurance

16   Company v. Wilson, 254 F.3d 48 (2d Cir. 2001), we must resolve any ambiguity

17   in favor of arbitration.  This argument has been rejected more than once.  See

18   Wachovia, 661 F.3d at 170‐71; Citigroup Global Mkts., Inc. v. VCG Special

19   Opportunities Master Fund Ltd., 598 F.3d 30, 39 (2d Cir. 2010) (“Citigroup v.

20   VCG”); cf. Bensadoun, 316 F.3d at 176 (classifying John Hancock’s suggestion



                                             14
 1   that presumption in favor of arbitration applies as “dicta”).  Because the parties

 2   here are disputing the existence of an obligation to arbitrate, not the scope of an

 3   arbitration clause, the general presumption in favor of arbitration does not apply. 

 4   See Applied Energetics, Inc. v. NewOak Capital Mkts., LLC, 645 F.3d 522, 526 (2d

 5   Cir. 2011) (“While doubts concerning the scope of an arbitration clause should be

 6   resolved in favor of arbitration, the presumption does not apply to disputes

 7   concerning whether an agreement to arbitrate has been made.”); see also UBS,

 8   660 F.3d at 663 (Preska, J., dissenting) (citing Applied Energetics to reject

 9   application of presumption to definition of “customer” in FINRA Rule 12200). 

10   Therefore, the word “customer” must “be construed in a manner consistent with

11   the reasonable expectations of FINRA members.”  Wachovia, 661 F.3d at 171

12   (internal quotation marks omitted).  

13         The purchase of a good or service from a FINRA member creates a

14   customer relationship.  See UBS, 660 F.3d at 650.  When such a purchase is

15   undisputed, “there is no need for further court proceedings” concerning the

16   existence of a customer relationship.  Wachovia, 661 F.3d at 173.  Likewise, when

17   it is clear that no goods or services were provided by the FINRA member, “there

18   is no need to grapple with the precise boundaries of the FINRA meaning of

                                               15
 1   ‘customer’” because “no rational factfinder could infer” a customer relationship

 2   on such facts.  Wachovia, 661 F.3d at 173‐74 (holding that no customer

 3   relationship existed where FINRA member provided no “agency, brokerage,

 4   advisory or fiduciary services” for opposing party, and no brokerage services

 5   agreement existed).   

 6         Our case lies in between.  Citi NY employees certainly provided services to

 7   Abbar: they helped structure and manage the option transactions.  However,

 8   Abbar did not purchase those services from Citi NY.  His investment agreements

 9   were with Citi UK, and the fee for all services rendered by Citigroup personnel

10   and offices was paid to Citi UK.  Citi UK‐‐not Citi NY‐‐was the counterparty to

11   the option agreements and the structuring services letters.  While Abbar was

12   certainly a “customer” of Citi UK, that relationship does not allow Abbar to

13   compel arbitration against its corporate affiliate.  See Wachovia, 661 F.3d at 171

14   (holding that a purchaser of a credit default swap from “Wachovia Bank, N.A.”

15   was not a “customer” of affiliate “Wachovia Capital Markets, LLC”).  The district

16   court found as fact that when Citi NY provided management services to Abbar,

17   it acted primarily for Citi UK in connection with the services Citi UK was

18

                                              16
 1   providing to Abbar.  CGMI v. Abbar, 943 F. Supp. 2d at 406‐07.  That finding of

 2   fact is not clear error, and is well supported by the record. 

 3         We are thus presented with an issue that, until now, this Court has been

 4   able to avoid: the “precise boundaries of the FINRA meaning of ‘customer.’” 

 5   Wachovia, 661 F.3d at 173‐74.  We hold that a “customer” under FINRA Rule

 6   12200 is one who, while not a broker or dealer, either (1) purchases a good or

 7   service from a FINRA member, or (2) has an account with a FINRA member. 

 8         The ordinary meaning of the word “customer” (no special meaning seems

 9   intended) is “someone who buys goods or services.”  UBS, 660 F.3d at 650

10   (internal quotation marks omitted) (citing multiple dictionary definitions).  By

11   agreeing to accept “a fee for its services” or by selling securities to an entity, a

12   FINRA member understands that it may be compelled to arbitrate if a dispute

13   arises with that entity.  Id.  This may not be a “comprehensive definition of the

14   term,” see id., but it captures virtually all customer relationships.  

15         A customer relationship can also come into being by opening an account

16   with the FINRA member.  See Oppenheimer & Co., Inc. v. Neidhardt, 56 F.3d

17   352, 357 (2d Cir. 1995) (finding that “placing funds with Oppenheimer for

18   investment” created a “customer” relationship under the predecessor rule to

                                               17
 1   FINRA Rule 12200).  An account holder has a reasonable expectation to be

 2   treated as a customer, whether or not goods or services are purchased directly

 3   from the FINRA member.  Likewise, the FINRA member should anticipate that

 4   account‐holders may avail themselves of the arbitration forum to dispute

 5   transactions arising from the account.  So even if the FINRA member executes all

 6   securities transactions through an affiliate or provides services without fee, the

 7   account‐holder can compel arbitration under Rule 12200.5        

 8          In most cases, this definition of “customer” can be readily applied to

 9   undisputed facts.  That is so in this case: Abbar never held an account with the

10   FINRA member and (notwithstanding his argument to the contrary) never

11   purchased any goods or services from it.  When it is unclear whether goods or

12   services were in fact purchased from the FINRA member, discovery (and


            5
               Our conclusion is bolstered by FINRA Regulatory Notice 12‐55, which
     defines the term “customer” as it is used in FINRA’s suitability rule to include “a
     person who is not a broker or dealer who opens a brokerage account at a
     broker‐dealer or purchases a security for which the broker‐dealer receives or will
     receive, directly or indirectly, compensation.”  FINRA Regulatory Notice 12‐55 at
     Q & A 6(b) (Dec. 2012).  While application of Regulatory Notice 12‐55 is limited to
     the suitability context, its recognition that either a purchase or account may give
     rise to a customer relationship further counsels against limiting Rule 12200’s use
     of the term “customer” to those who purchase a good or service from a FINRA
     member.  See UBS, 660 F.3d at 651 (relying on other provisions in the FINRA
     Code to define “customer” in Rule 12200). 

                                              18
 1   possibly a trial) may be required.  See Wachovia, 661 F.3d at 173 (citing Citigroup

 2   v. VCG, 598 F.3d at 32‐33, 39).  But even then, it will not be necessary to make a

 3   detailed examination (as the district court felt compelled to do here) of “the

 4   substance, nature, and frequency of each interaction and task performed by the

 5   various persons . . . , their contemporaneous understandings . . . , and the extent

 6   to which the person’s activities shaped or caused the transaction.”  CGMI v.

 7   Abbar, 943 F. Supp. 2d at 407.  

 8         The only relevant inquiry in assessing the existence of a customer

 9   relationship is whether an account was opened or a purchase made; parties and

10   courts need not wonder whether myriad facts will “coalesce into a functional

11   concept of the customer relationship.”  Id.  To the extent and in the event such a

12   bright‐line rule allows for evasion and abuse, we think that sufficient relief can

13   be afforded by FINRA’s power to discipline its members and adjust its rules, and

14   by Judge Stanton’s caveat that exceptions may be compelled in rare instances of

15   injustice.  See Oppenheimer, 56 F.3d at 357 (finding customer relationship with

16   FINRA member, despite the claimant’s lack of an account with the member,

17   because the claimant would have had an account with the member but for the

18   fraud asserted in the FINRA arbitration); cf. UBS, 660 F.3d at 650 (noting that a

                                              19
 1   customer may also be one who “undertakes to purchase a good or service” from

 2   a FINRA member”).

 3         As this case illustrates, finance nowadays often involves worldwide

 4   sources, networks of information, talent and technology.  But multiple inputs do

 5   not necessarily create customer relationships in different places simultaneously. 

 6   The proceedings conducted in this case amount to a controlled experiment in

 7   what happens when customer status entails inquiring into each communication,

 8   agreement, side agreement, understanding, and rendering of advice, and when

 9   big guns are drawn in contentious discovery disputes and at trial.  The sprawling

10   litigation that can (and did) result defeats the express goals of arbitration to yield

11   economical and swift outcomes.        

12         A simple, predictable, and suitably broad definition of “customer” is

13   therefore necessary.  See UBS Fin. Servs., Inc. v. Carilion Clinic, 706 F.3d 319, 325

14   (4th Cir. 2013) (defining “customer” as “one, not a broker or dealer, who

15   purchases commodities or services from a FINRA member in the course of the

16   member’s business activities . . . .”).  True, the definition closes the FINRA forum

17   to some foreign transactions with little connection to the United States.  But a

18   foreign business that wants to assure access to FINRA arbitration for its

                                               20
1   grievances need only transact business with a FINRA member or hold an

2   account with one.

3     

4         The judgment of the district court is affirmed.        




                                              21